 
Exhibit 10.4

 
ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH

 
--- NOTARIAL INSTRUMENT
NOTARIAL INSTRUMENT
VOLUME
PAGE
IN THE CITY OF CUERNAVACA, State of Morelos, on
---,
2013, I, HUGO SALGADO CASTAÑEDA, head notary of Notary Public No. 2 and notary
of federal real estate assets of the First Notarial District of the State of
Morelos, whose headquarters are located in this city, attest to:
--- The NOTARIAL INSTRUMENT that contains: The SIMPLE CREDIT AGREEMENT SECURED
BY A SECOND PACKAGE MORTGAGE entered into by and among BANCO NACIONAL DE MÉXICO,
SOCIEDAD ANÓNIMA, MEMBER OF GRUPO FINANCIERO BANAMEX, hereinafter referred to as
"BANAMEX," represented by Messrs. EDUARDO XAVIER VILLALOBOS GAITAN and ALFONSO
GARCÍA GARCÍA, party of the first part; BURLINGTON MORELOS, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, represented by its attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, hereinafter referred to as the "CLIENT," party of the second part; the
companies PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
MANUFACTURAS PARRAS CONE, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, BURLINGTON
YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE and CASIMIRES BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, all of
which are represented by their attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, hereinafter, jointly or separately referred to as the "GUARANTOR,"
party of the third part; the company PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, represented by its attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, hereinafter referred to as the "MORTGAGE GUARANTOR ON THE INDUSTRIAL
UNIT,” party of the fourth part; and on his own behalf, Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, hereinafter the "DEPOSITARY," party of the fifth part; and the company
BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, represented by its
attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, hereinafter referred to as
the "MORTGAGE GUARANTOR," pursuant to the following:
 
 
 

--------------------------------------------------------------------------------

 
 
B A C K G R O U N D
--- REGARDING THE REAL PROPERTIES LOCATED IN MORELOS.
I. FIRST ORIGINAL DEED (PARCEL A). By means of notarial instrument number
14,586, dated September 29, 1997, made before and witnessed by Ms. Patricia
Mariscal Vega, Notary Public No. 5 of this First Notarial District of the state,
registered with the Public Registry of Property and Commerce of the State of
Morelos, which is currently the Institute of Cadastre and Registry Services of
the State of Morelos, under number 124, on page 247 of book 206, volume 2,
section 1, dated October 20, 1997, the company BURLINGTON YECAPIXTLA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE purchased from the FREE AND SOVEREIGN GOVERNMENT OF
THE STATE OF MORELOS for MXN$7,560,926.55 PARCEL A, which resulted from the
MERGER of two lots and division into two lots of the property located at Camino
a Yecapixtla-Agua Hedionda Km. 2.5, Yecapixtla, Morelos, with the TWO
CORRESPONDING RIGHTS-OF-WAY, in the Municipality of Yecapixtla, Morelos, which
are identified using real estate tax code 6500-00-084-007, with a total area of
1,513,585.31 m2 and the metes and bounds duly specified in such notarial
instrument.
II. SECOND ORIGINAL DEED (PARCEL OF RURAL LOTS NAMED ECATEPEC, JOYA DE CAZAHUATE
AND PIEDRA PARADA). By means of notarial instrument number 58,232, dated
December 12, 1997, made before and witnessed by Mr. Armando Gálvez Pérez Aragón,
Notary Public No. 103 of the Federal District, registered with the Public
Registry of Property and Commerce of the State of Morelos, which is currently
the Institute of Cadastre and Registry Services of the State of Morelos, under
number 117, on page 233 of book 225, volume 2, section 1, dated April 7, 1998,
the company BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE acquired
from BANCO UNIÓN, SOCIEDAD ANÓNIMA, INSTITUCIÓN DE BANCA MÚLTIPLE for
MXN$1,010,000.00 the PARCEL of the rural lands named ECATEPEC, JOYA DE CAZAHUATE
and PIEDRA PARADA, with no number, and the BUILDINGS present on them, in
YECAPIXTLA, State of MORELOS, which is identified using real estate tax code
6500-00-084-008 and has an area of 50,400 m2 and the metes and bounds duly
specified in such notarial instrument.
III. MERGER OF LOTS AND DIVISION OF THE REAL PROPERTY PRODUCT OF THE MERGER. By
means of notarial instrument number 32,409, dated March 26, 2003, made before
and witnessed by Ms. Patricia Mariscal Vega, Notary Public No. 5 of the First
Notarial District of the State of Morelos, registered with the Public Registry
of Property and Commerce of the State of Morelos, which is currently the
Institute of Cadastre and Registry Services of the State of Morelos, under
numbers 55-57, pages 109-113, book 534, volume 1, section 1, dated May 12, 2003,
which is currently digital real estate folio number 409514 1, the company
BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, once given
authorization by the Secretariat of Zoning and Public Works of the State of
Morelos, through the Directorate General of Parcels, Condominiums and
Residential Developments of the State of Morelos and in accordance with the
resolution of the Committee for the Regulation of Parcels, Condominiums and
Residential Developments of the State adopted on June 17, 1998, contained in
official authorization number FD-XV-036/99, dated March 3, 1999, the following
was notarized:
 
 
2

--------------------------------------------------------------------------------

 
 
--- The MERGER of the two properties indicated in items a) and b) of this
background chapter, which are identified as PARCEL A product of the MERGER of
two lots and the division into two parcels of the property located at Camino a
YECAPIXTLA-AGUA HEDIONDA Km. 2.5, YECAPIXTLA, MORELOS, with the TWO
CORRESPONDING RIGHTS-OF-WAY in the Municipality of Yecapixtla, Morelos,
identified with real estate tax code 6500-00-084-007, and the unnumbered PARCEL
of the rural lands named ECATEPEC, JOYA DE CAZAHUATE and PIEDRA PARADA and the
BUILDINGS currently located on them, in YECAPIXTLA, State of MORELOS, identified
using real estate tax code 6500-00-084-008, so that they form ONE SINGLE
TOPOGRAPHIC UNIT with an area of 1,547,474.26 m2, and the metes and bounds
specified in such notarial instrument.
--- The DIVISION of the property product of the MERGER described in the previous
paragraph into TWO PARCELS identified as PARCEL A, with an area of 6,597.70 m2,
and REMAINING PARCEL, with an area of 1,540,876.56 m2, and the metes and bounds
specified in such notarial instrument, which are inserted herein by reference.
IV. DIVISION OF REMAINING PARCEL, WITH AN AREA OF 1,540,876.56 M2. By means of
notarial instrument number 231,516, dated November 3, 2010, made before and
witnessed by Mr. Hugo Manuel Salgado Bahena, then-aspiring notary acting as
substitute in the notarial record of the undersigned notary, registered with the
Public Registry of Property and Commerce of the State of Morelos, which is
currently the Institute of Cadastre and Registry Services of the State of
Morelos, under digital real estate folio number 409514 1, dated November 12,
2010, subject to prior authorization for this purpose given by the Secretariat
of Zoning, Parcels and Condominiums of the Office of the Municipal Head of the
Municipality of Yecapixtla, Morelos, by means of OFFICIAL AUTHORIZATION number
PMY/DDUFC/0003/2010, dated October 7, 2010, in file number DUFC/2009-2012, the
DIVISION of the property identified as REMAINING PARCEL product of the merger
and division into two parcels of the land located at CAMINO A YECAPIXTLA-AGUA
HEDIONDA, KM. 2.5, Municipality of YECAPIXTLA, State of MORELOS, identified
using real estate tax code 6500-01-084-007, with an area of 1,540,876.56 m2, and
the metes and bounds specified in such notarial instrument, was recorded.
 
 
3

--------------------------------------------------------------------------------

 
 
--- THREE PARCELS and the CREATION OF RIGHT-OF-WAY NUMBER 3 resulted from the
aforementioned DIVISION. Such PARCELS are identified as:
--- PARCEL A. With an area of 113,834.27 m2.
--- PARCEL B. With an area of 258,694.05 m2.
--- REMAINING PARCEL. With an area of 1,147,862.24 m2.
--- RIGHT-OF-WAY NUMBER 3. With an area of 20,485.98 m2, which was then divided
into eight sections.
 
 
---- With the metes and bounds that are specified for each in such notarial
instrument, which are inserted herein by reference.
V. DIVISION AND SALE OF THE REMAINING PARCEL THEREOF. By means of notarial
instrument number 242,454, dated November 4, 2011, made before and witnessed by
Mr. Hugo Manuel Salgado Bahena, then-aspiring notary acting as substitute of the
undersigned notary, the following was recorded:
--- A). THE NOTARIZATION OF THE DIVISION into 2 PARCELS of the property
identified as REMAINING PARCEL resulting from the division of the property
identified as REMAINING PARCEL, which, in turn, resulted from the merger and
division into 2 parcels of the land located at Camino a Yecapixtla-Agua
Hedionda, Km 2.5, Municipality of Yecapixtla, State of Morelos, with real estate
tax code number 6500-01-084-007, which I know [sic] or, at the request of the
company BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, which is
herein represented by Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, in accordance with the
authorization issued by the Secretariat of Zoning, Parcels and Condominiums of
the Office of the Municipal Head of the Municipality of Yecapixtla, Morelos, by
means of official authorization number PMY/CMFCCU/DDUFC/0144/2011, dated
November 3, 2011, with the appearance and agreement of Messrs. ALFONSO GARCÍA
GARCÍA and FRANCISCO RICARDO BUSTAMANTE URQUIJO, as legal representatives of
BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA INTEGRANTE DEL GRUPO FINANCIERO
BANAMEX, which is hereinafter referred to as "BANAMEX."
 
 
4

--------------------------------------------------------------------------------

 
 
--- B). THE PARTIAL CANCELLATION OF THE MORTGAGE CREATED IN THE SIMPLE CREDIT
AGREEMENT granted by BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA, INTEGRANTE DEL
GRUPO FINANCIERO BANAMEX, which is herein represented by Messrs. ALFONSO GARCÍA
GARCÍA and FRANCISCO RICARDO BUSTAMANTE URQUIJO, to the company BURLINGTON
YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, only with respect to PARCEL A,
which resulted from the division indicated in the previous paragraph and which
has an area of 48,499.64 m2, and whose area, metes and bounds are specified in
the body of this instrument.
--- C). THE PURCHASE AND SALE AGREEMENT executed by BURLINGTON YECAPIXTLA,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, as SELLER, which is herein represented by
Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as special attorney-in-fact, on the one hand,
and by MALTA TEXO DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, as PURCHASER,
which is herein represented by Mr. JUAN ANTONIO PEDROZA MARTÍNEZ, as chief
executive officer of the company, on the other, with respect to the property
identified as PARCEL A resulting from the division of REMAINING PARCEL, which,
in turn, resulted from the merger and division into 2 parcels of the land
located at Camino a Yecapixtla-Agua Hedionda, Km 2.5, Municipality of
Yecapixtla, State of Morelos, which has an area of 48,499.64 m2 and which has
the metes and bounds herein specified.
--- D). THE CREATION OF A RIGHT-OF-WAY granted by the company MALTA TEXO DE
MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, which is represented as specified,
to the company BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
which is represented as specified.
V.1. Pursuant to the foregoing, the company BURLINGTON YECAPIXTLA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE maintained ownership of the property identified as
REMAINING PARCEL resulting from the division of REMAINING PARCEL, which, in
turn, resulted from the merger and division into 2 parcels of the land located
at Camino a Yecapixtla-Agua Hedionda, Km 2.5, Municipality of Yecapixtla, State
of Morelos, which has an area of 1,099,362.60 m2 and the following metes and
bounds: TO THE NORTH, measuring 1,311.45 m along a line divided into six
stretches, bordering private property; TO THE EAST, measuring 851.87 m along a
line divided into eight stretches, bordering private property, measuring 965.81
m along a line divided into two stretches, bordering the Mexican Institute of
Social Security of Yecapixtla and 115.47 m, bordering Carretera Agua
Hedionda-Huesca; TO THE SOUTH, measuring 806.07 m along a line divided into two
stretches, bordering the nurseries of the Department of the Federal District,
and 882.67 m along a line divided into nine stretches, bordering Parcel A, which
has an easement through the center; and TO THE WEST, measuring 3,503.10 m along
a line divided into 56 stretches, bordering private property.
 
 
5

--------------------------------------------------------------------------------

 
 
--- Individually, such property is registered with the Institute of the Public
Registry of Property and Commerce of the State of Morelos under digital real
estate folio number 619792-1.
VI. BUILDINGS. The representative of BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE states that his principal, using its own funds and subject to
the corresponding construction licenses, constructed buildings allocated to
industry and offices on the lot described in the previous paragraph, of which it
is the sole legitimate owner. Hereinafter, the lot and the buildings located on
it, together with their natural accretions, permits, licenses and all property a
part thereof, which are described in the foregoing items, shall be jointly
referred to as the "Morelos Properties."
--- REAL PROPERTIES LOCATED IN COAHUILA.
VII. FIRST DEED. By means of notarial instrument number 358, dated October 25,
1993, made before and witnessed by Mr. Homero Gómez García, head notary of
Notary Public No. 29 of Saltillo, State of Coahuila de Zaragoza, registered with
the Public Registry of Property of Parras de la Fuente, State of Coahuila de
Zaragoza on December 23, 1993, section I, book 31 “A”, folio 240, and under
entry 4,041, PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
acquired the NORTHERN PARCEL of the RUSTIC LOT called “LOS CIPRESES”, in the
municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with an area
of 159,175.59 m2 and the following BEARINGS, METES and BOUNDS, which I am
copying from such instrument: “ . . . from point 1 to point 2, along a distance
of 361.08 meters bordering property reserved by the seller Compañía Industrial
de Parras, S.A. de C.V.; from point 2 to point 3, along a distance of 300
meters, bordering land property of Messrs. Leonardo Martínez and Juan Morales;
from point 3 to point 4, along a distance of 83.22 meters; from point 4 to point
5, along a distance of 18.12 meters; from point 5 to point 6, along a distance
of 444.40 meters, with these last points bordering the property of Mr. Felipe
Madero, which has a right-of-way through the center; from point 6 to point 7,
along a distance of 96.14 meters; from point 7 to point 8, along a distance of
56.99 meters; and from point 8 to point 1, closing the perimeter, along a
distance of 275.03 meters and bordering Carretera Parras Paila along these last
points . . . ”;
VIII. SECOND DEED. By means of notarial instrument number 30, dated March 29,
1994, made before and witnessed by Mr. Juan Carlos Lamas Urista, head notary of
Notary Public No. 1 of Parras de la Fuente, State of Coahuila de Zaragoza,
registered with the Public Registry of Property of Parras de la Fuente, State of
Coahuila de Zaragoza on January 9, 2000, section I, book 42, folio 118, and
under entry 5,838, PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL DE
VARIABLE acquired AN EASTERN PORTION of the RUSTIC LAND of EX-CAMPO DE AVIACIÓN
in the Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with
an area of 1,650.00 m2 and the following BEARINGS, METES and BOUNDS, which I am
copying from such instrument: " . . . NORTH: measuring 55 m and bordering the
Federal Electricity Commission substation. SOUTH: measuring 55 m and bordering
Agrícola del Rosario, S. de R.L. EAST: measuring 30 m and bordering Carretera
Parras, Paila. WEST: measuring 30 m and bordering Agrícola del Rosario, S. de
R.L. . . .”;
 
 
6

--------------------------------------------------------------------------------

 
 
IX. THIRD DEED. By means of notarial instrument 44, dated May 20, 1994, made
before and witnessed by the aforementioned notary public and registered with the
Public Registry of Property of Parras de la Fuente, State of Coahuila de
Zaragoza on July 6, 1994, section I, book 32, folio 73, and under entry 4,257,
PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL DE VARIABLE acquired A
PORTION of the AGOSTADERO RUSTIC LAND called "ALTO DE CONEJOS," in the
Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with an area
of 5-04-42 ha and the following BEARINGS, METES and BOUNDS, which I am copying
from such instrument: “ . . . WEST: measuring 149.976 m and bordering Compañía
Industrial de Parras. NORTH: measuring 333.76 m and bordering the undersigned,
Mr. Juan B. Morales Doria. SOUTH: measuring 7.03 m, bordering the undersigned,
Mr. Juan B. Morales Doria. SOUTH: measuring 326.63 m bordering Mr. Fernando
Martínez. EAST: measuring 152.324.00 (sic) meters, bordering Mr. Juan B. Morales
Doria . . . ”; and
X. FOURTH DEED. By means of notarial instrument number 7, dated February 20,
2001, made before and witnessed by Mr. Jesús María Farías Ayala, head notary of
Notary Public No. 3 of Parras de la Fuente, State of Coahuila de Zaragoza,
registered with the Public Registry of Property of Parras de la Fuente, State of
Coahuila de Zaragoza, on April 5, 2001, section I, book 43, folio 65, and under
entry 5,986, PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL DE VARIABLE
acquired TWO LOTS THAT FORM ONE SINGLE BODY located at ACERA ORIENTE of
CARRETERA PARRAS-PAILA, between Hotel Rincón del Montero and Fábrica de
Mezclilla Parras Cone de México, Sociedad Anónima de Capital Variable in the
Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with an area
of 39-97-56 ha and the following BEARINGS, METES and BOUNDS, which I am copying
from such instrument: “ . . . lot facing highway, TO THE NORTH, measuring 300.00
m, with the property of Mr. and Mrs. Felipe Daniel Madero González; TO THE SOUTH
measuring 302.00 m, with the property of Mr. Juan B. Morales Doria; TO THE EAST,
measuring 484.00 m, with the property of Mr. and Mrs. Felipe Daniel Madero
González; and TO THE WEST, measuring 450.00 m, with Carretera Parras-Paila. With
a total area of 14-01-00 ha. Interior lot boundaries: bearings, metes and
bounds: 0-1, N-88°00’00”-E, 300 m. 1-2, S-02°00´00”-E, 484 m. 2-3 S-85°42’00”-E,
231 m. 3-4, N-07°46’00”-E, 512.50 m. 4-5, N-35°33´00”-E, 46.90 m. 5-6,
S-60°06’00”-W, 18.70 m. 6-7, N-55°17’00”-E 18.70 m. 7-8, N-17°48’00”-W, 16.80 m.
8-9, N-57°39’00”-W, 52.50 m. 9-10, N-08°18’00”-W, 33.00 m. 10-11, N-14°49’00”-W,
60.30 m. 11-12, N-31°00’00”-W, 18.50 m. 12-13, N-57°58’00”-W, 30.50 m. 13-14,
S-88°00’00”-W, 612.25 m. 14-0, S-00°00’00”-W, 612.25 m. With an area of the
Interior Lot of 25-96-56 ha . . . ."
 
 
7

--------------------------------------------------------------------------------

 
 
--- CURRENTLY, THE AFOREMENTIONED PROPERTIES ARE REGISTERED WITH THE PUBLIC
REGISTRY OF PROPERTY OF PARRAS DE LA FUENTE, COAHUILA, UNDER ENTRY NUMBER 6,886,
IN PROPERTY BOOK 69, S.C., SECTION I, DATED APRIL 15, 2011.
XI. CONSTRUCTIONS. PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE's
representative hereby declares that on the lots described in background XII,
XIII, IX and X, its principal, using its own funding and with the corresponding
construction licenses, constructed buildings for industrial and office use, of
which it is the sole and legitimate owner.
Hereinafter, the lots and the buildings located on them, together with their
natural accretions, permits and licenses, and all incorporated assets described
in foregoing backgrounds XII, XIII, IX and X, shall be jointly referred to as
the “Coahuila Properties,” and jointly with the Morelos Properties, as the
“Properties.”
XII. SIMPLE CREDIT AGREEMENT. By means of notarial instrument number 235,622,
dated March 23, 2011, made before and witnessed by Mr. HUGO MANUEL SALGADO
BAHENA, then-aspiring notary acting as substitute for the undersigned notary,
the SIMPLE CREDIT AGREEMENT entered into by and among BANCO NACIONAL DE MÉXICO,
SOCIEDAD ANÓNIMA, MEMBER OF GRUPO FINANCIERO BANAMEX, hereinafter referred to as
"BANAMEX," represented by Messrs. SOLEDAD GARCIA TREJO and FRANCISCO R.
BUSTAMANTE URQUIJO, who is also known as FRANCISCO RICARDO BUSTAMANTE URQUIJO,
party of the first part; BURLINGTON MORELOS, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, represented by its attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter referred to as the "CLIENT," party of the second part; the companies
PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, MANUFACTURAS PARRAS
CONE, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE and
CASIMIRES BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, all of which are
represented by their attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter, jointly or separately referred to as the "GUARANTOR," party of the
third part; the company PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, represented by its attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter referred to as the "MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT,”
party of the fourth part; on their own behalf, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS
and JUAN ELADIO BAÑUELOS HERNÁNDEZ, hereinafter the "DEPOSITARY," party of the
fifth part; and the company BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, represented by its attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter referred to as the "MORTGAGE GUARANTOR" This credit was granted for
up to the amount of US$20,000,000.00, and such agreement sets forth the terms of
payment, calculation of interest, the rate and the remaining obligations for
which the BORROWER is responsible.
 
 
8

--------------------------------------------------------------------------------

 
 
In order to guarantee each and every obligation derived from the aforementioned
agreement, a FIRST MORTGAGE was granted to BANAMEX on the property described in
item V.1 of this chapter, as well as a PACKAGE MORTGAGE on the complete
industrial unit making up the company PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE.
XIII. AGREEMENT FOR TERMINATING THE IRREVOCABLE GUARANTEE TRUST AGREEMENT. By
means of notarial instrument number 235,813, dated March 28, 2011, made before
and witnessed by Mr. HUGO MANUEL SALGADO BAHENA, then-aspiring notary acting as
substitute for the undersigned notary, the AGREEMENT FOR TERMINATING IRREVOCABLE
GUARANTEE TRUST NO. F-675 was recorded, as well as the resulting PROPERTY
REVERSION, which is hereinafter referred to as the "Agreement," which was
entered into among PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
represented by Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS (hereinafter, "Parras") and
BURLINGTON MORELOS, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, represented by the
aforementioned Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS (hereinafter, the "Borrower" and
together with Parras, the "Settlors"); GENERAL ELECTRIC CAPITAL CORPORATION,
represented by Mr. MARCOS SIQUEIROS BALLESTEROS, as "Agent" of the lenders, in
accordance with a loan agreement described below (hereinafter, the "First
Beneficiary" and together with the Settlors, the "Parties"); and GE CONSUMO
MEXICO, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, SOCIEDAD FINANCIERA DE OBJETO
MULTIPLE, ENTIDAD NO REGULADA (as successor in interest due to a spin-off of Ge
Money Bank, Sociedad Anónima, Institución de Banca Múltiple, Ge Capital Grupo
Financiero, División Fiduciaria), represented by its chief trust officer, ELVIRA
GUTIÉRREZ ESCOBAR (hereinafter, the "Trustee").
 
 
9

--------------------------------------------------------------------------------

 
 
--- The following are the current registration entries corresponding to the
properties described in items VII, VIII, IX and X of this chapter due to the
issuance of the aforementioned legal act: ENTRY 6,886, PROPERTY BOOK 69, S.C.,
SECTION I, DATED APRIL 15, 2011.
XIV. CERTIFICATES OF ENCUMBRANCES AND OF NO ENCUMBRANCES. The current legal
status of the real properties subject matter of the guarantees established in
this agreement is as follows:
a). Regarding the property located in the State of Morelos and indicated in item
V.1 of this chapter, there is a FIRST MORTGAGE in favor of BANAMEX in the amount
of US$20,000,000.00, without any other restriction on use or ownership, except
for the aforementioned easements, which is hereby demonstrated with a
certificate of encumbrances issued by the Institute of Cadastre and Registry
Services of the State of Morelos attached to the appendix of this notarial
instrument as Exhibit “A,” as well as the notarially-certified copies hereof
issued.
b) Regarding the Coahuila Properties indicated in items VII, VIII, IX and X of
this chapter, there is a FIRST PACKAGE MORTGAGE in favor of BANAMEX in the
amount of US$20,000,000.00, without any other restriction on use or ownership,
which is hereby demonstrated with certificates of encumbrances issued by the
Public Registry of Property of Parras de la Fuente, State of Coahuila de
Zaragoza attached to the appendix of this notarial instrument as Exhibit “B,” as
well as the notarially-certified copies hereof issued.
R E C I T A L S
I. BANAMEX represents that:
a). It is a credit institution formed and existing under the laws of the United
Mexican States and is fully authorized to enter into this agreement and to
assume and discharge the obligations set out herein.
b). Its representatives have sufficient capacity and authority to execute this
agreement in its name.
II. The CLIENT represents that:
a). It is a corporation formed and existing under the applicable laws of the
United Mexican States and has the capacity to execute this agreement.
b). Its representatives have sufficient authority to contract in its name.
 
 
10

--------------------------------------------------------------------------------

 
 
c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect its properties.
d). All documents and information it has provided to BANAMEX for the analysis
and study to grant the financing are true and correctly reflect its current
situation.
e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse affect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.
f). It has requested a credit from BANAMEX in the terms hereof and it is
entering into this agreement on its own behalf.
g). The financial resources arising under this agreement shall be used for a
lawful purpose.
III. The GUARANTOR represents that:
a). It is a corporation formed and existing under the applicable laws of the
United Mexican States and has the capacity to execute this agreement.
b). Its representatives have sufficient authority to contract in its name.
c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect its properties.
d). All documents and information it has provided to BANAMEX for the analysis
and study to grant the financing are true and correctly reflect its current
situation.
e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse affect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.
IV. The MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT represents that:
a). It is a corporation formed and existing under the laws of the United Mexican
States and is fully authorized in accordance with its corporate purpose to enter
into this agreement and to assume and discharge the obligations herein set
forth.
b). Its representative has sufficient capacity and authority to execute this
agreement in its name.
c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect the mortgage.
d). All documents and information it has provided to BANAMEX for the analysis
and study to grant the financing are true and correctly reflect its current
situation.
 
 
11

--------------------------------------------------------------------------------

 
 
e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse affect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.
V. The DEPOSITARY represents that:
a). He is an individual with full authority to enter into this agreement and to
assume and discharge the obligations herein set forth.
b). All documents and information he has provided to BANAMEX for the analysis
and study to grant the financing are true and correctly reflect his current
situation.
c). He agrees to appear as Depositary in accordance with the terms and
conditions hereof.
VI. The MORTGAGE GUARANTOR represents that:
a). It is the legitimate owner of the Morelos Property indicated in item V.1 of
the background chapter, which is subject to an encumbrance in favor of BANAMEX,
without any other restrictions on ownership, except for the existing easements,
and it is current regarding the payment of all fees and taxes with respect
thereto.
b). It has the minimum legal capacity and powers sufficient for granting a
mortgage on the Morelos Property described in item V.1 of the background
chapter.
c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect the mortgage.
d). All documents and information it has provided to BANAMEX for the analysis
and study to grant the financing are true and correctly reflect its current
situation.
e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse affect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.
Pursuant to the foregoing, the parties agree to the following:
C L Á U S E S
ONE. DEFINITION OF TERMS. The terms defined below and without the need for
quotation marks shall have the following meanings, which shall be equally
applicable in singular and in plural:
“Total Assets” shall mean all assets with respect to one person as determined
pursuant to US GAAP, excluding the following: (i) patents and patent
applications, trademarks and trade names, copyrights, franchises and deferred
charges; (ii) organizational, experimental, and research and development
expenses and other similar intangible lines; (iii) all sums unbundled for the
purpose of repurchasing shares representing capital stock; and (iv) reserves for
depreciation, obsolescence and/or amortization of the assets on its books, as
well as all reserves it is required to establish pursuant to US GAAP.
 
 
12

--------------------------------------------------------------------------------

 
 
"Debt" shall mean any debt for monies taken as a loan (including inter-company
loans) or for deferring the payment of the price of any goods or services with
respect to which a person may be liable or directly or contingently guarantees
its payment, whether as obligor, guarantor or in any other way, including for
these purposes financial leases in accordance with US GAAP.
"Financial Debt" shall mean any Debt that accrues interest.
"Business Day" shall mean any day on which the offices of credit institutions
must be open to the public for the execution of banking transactions in Mexico
City, Federal District in the terms of the calendar published annually by the
National Banking and Securities Commission (Comisión Nacional Bancaria y de
Valores) in the Official Gazette of the Federation, without considering for said
purpose self-service store branches and those located in companies (SEC).
"Business Day in Mexico and New York" shall mean any Business Day on which,
additionally, banks are not authorized or obligated to close in the city of New
York, New York, United States of America.
"Dollars" shall mean the legal currency in the United States of America.
"Net Financial Expenses" shall mean the result of (i) interest accrued on
Financial Debt during the corresponding accounting period minus (ii) interest
accrued on investments made during the accounting period.
"Taxes" shall mean all tax contributions, impositions or levies, including,
without limitation, interest on unpaid taxes, tax penalties, enforcement costs
and compensation and any other related government charge in the terms of present
or future applicable tax provisions and those arising under this agreement.
"Total Liabilities" shall mean all liabilities registered on the accounting date
and determined pursuant to US GAAP, including, without limitation, liabilities
resulting from the discounting of negotiable instruments, contingent liabilities
resulting from liabilities for which it is responsible on behalf of third
parties and the reserves established for employee and worker severance pay, tax
payments, bonds, other similar reserves and rents payable pursuant to any
financial lease agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
"CCP Rate" shall mean the latest Cost for Securing Term Liabilities denominated
in Mexican pesos for full-service banks in Mexico (CCP in Spanish), expressed in
percentages per annum, as published in the Official Gazette of the Federation
and that the Mexican central bank deems representative as of the date on which
each interest or corresponding default period commences in the terms of the
"Payment of Interest" clause of this agreement.
"CETES Rate" shall mean the latest annual rate of return on the primary
placement of federal treasury certificates (certificados de la Tesorería de la
Federación, or CETES) over a 28-day period if the interest periods consist of 28
days or are monthly, or over the closest period if the interest periods are
quarterly or biannual, as determined by the Mexican central bank as of the date
on which each interest or corresponding default period commences in the terms of
the "Payment of Interest" clause of this agreement.
"LIBOR Rate" shall mean the average annualized interest rate that appears on the
LIBOR01 Page, (USD) column ("LIBOR01 Page") of the THOMSON REUTERS BBA LIBOR
RATES U.S. Domestic Money Service, which is published on said page by the
British Bankers' Association through THOMSON REUTERS monitoring systems, such as
applicable rates in U.S. dollars for the corresponding interest or accounting
period and that are offered on the London interbank market by various banks
offering said quotes at the close of operations (11:00 AM London time), 2 (two)
business days in London prior to the commencement of the corresponding interest
or accounting period. The foregoing, with the understanding that it shall be
considered a Business Day if deposits are made in U.S. dollars on the London
interbank market, with the understanding that if no transactions are taking
place on the London interbank market because it is not a business day, the rates
for the preceding Business Day shall be used.
"TIIE Rate" (Commencement of Period) shall mean, with respect to each ordinary
interest period, the latest equilibrium interbank interest rate (i) over 28-day
periods if interest periods consist of 28 days or are monthly or (ii) over 91
days or the equivalent thereof if interest periods are quarterly (with the
understanding that if no listings are provided for the corresponding period
pursuant to the above, listings for the nearest period shall be used) determined
and published by the Mexican central bank in the Official Gazette of the
Federation at or prior to the commencement of such interest period based on the
listings provided by Mexican credit institutions. With respect to each default
interest period, the latest equilibrium interbank interest rate over a 28-day
period or that which replaces it pursuant to the above and is published at or
prior to the commencement of said interest period shall apply.
 
 
14

--------------------------------------------------------------------------------

 
 
"US GAAP" shall mean U.S. generally accepted accounting principles in effect.
"Operating Income" shall mean, at the close of each accounting period, the
result of (a) all the sales, either in full or in installments, minus (b) the
sum of (i) discounts made on said sales, (ii) sales costs, (iii) sales expenses,
(iv) administration expenses and (v) the depreciation and amortization expenses
for said person.
TWO. OPENING OF THE LINE OF CREDIT. BANAMEX agrees to grant and make available
to the CLIENT a credit for up to the amount of US$6,250,000.00 (SIX MILLION TWO
HUNDRED FIFTY THOUSAND DOLLARS 00/100, CURRENCY OF THE UNITED STATES OF
AMERICA), with the understanding that the amount of said credit does not include
interests, expenses, commissions or any other sums that must be paid by the
CLIENT pursuant to this agreement.
The CLIENT shall allocate the amounts it draws down on the credit referred to
herein to permanent working capital.
The CLIENT, within the 10 (ten) days following drawdown(s) on the credit, shall
demonstrate the correct allocation of the credit to the satisfaction of BANAMEX.
THREE. DRAWDOWN ON THE CREDIT. The CLIENT may make use of the credit by means of
one or more drawdowns and exclusively during a term that shall not exceed 180
(one hundred eighty) days counted as of the signature date of this agreement,
provided that the day it intends to draw down on the credit is a Business Day in
Mexico and in New York and that the following requirements have been met:
a). That the CLIENT has notified BANAMEX by telephone of the amount and the date
on which it it is requesting to draw down on the credit. In the event BANAMEX
agrees to the drawdown, it shall inform the CLIENT by telephone of: (i) the date
of the drawdown, (ii) the applicable interest rate and (iii) the terms for
paying principal and interest.
b). That the CLIENT has delivered to BANAMEX the original version of the
document referred to in the "Verifying Documents" clause.
c). That the amounts drawn down have not exceeded the amount of the credit.
d). That the facts set forth in this agreement have continued without any
material adverse change as of the date of the drawdown and/or no cause for
acceleration or event that, with the passage of time, may constitute a cause for
acceleration has occurred.
e). That the preemptive notices have been filed with the Public Registry of
Property and that the corresponding certificates of encumbrances have been
issued by said Registry.
 
 
15

--------------------------------------------------------------------------------

 
 
The CLIENT may not request the cancellation of a drawdown once it has been
requested in terms of this clause. In the event that for any reason not
attributable to BANAMEX the drawdown does not take place, the CLIENT shall
compensate BANAMEX for any loss or expense in which BANAMEX may incur.
BANAMEX shall deposit the amounts to be drawn down to checking account in
dollars number 3208515 (three two zero eight five one five), which the CLIENT
has opened at BANAMEX branch number 0023 (zero zero two three).
FOUR. VERIFYING DOCUMENTS. For the purpose of documenting the drawdown on the
credit, the CLIENT shall execute and deliver to BANAMEX a promissory note that
shall set forth:
a). As principal, the amount of the drawdown on the credit.
b). As payment dates for principal and interests, the corresponding dates in
accordance with the provisions contained in the "Payment of the Principal" and
"Payment of Interest" clauses.
c). As the execution date, that on which the drawdown on the credit is carried
out in the terms and manner satisfactory to BANAMEX.
The CLIENT acknowledges that the execution and delivery of the promissory note
that records the drawdown on the credit do not constitute payment, novation,
modification or extinguishment of the obligations that the CLIENT assumes toward
BANAMEX in this agreement.
The promissory note indicated in this clause, as well as the accounting entries
and/or account statements and/or slips and documents issued by BANAMEX with
respect to credits and debits that BANAMEX makes to the corresponding checking
account, shall have probative value in any proceeding related to this agreement.
FIVE. PAYMENT OF THE PRINCIPAL. The CLIENT shall pay BANAMEX, without need for
requirement, notice, protest or notification of any kind, the full amount of the
credit drawn down precisely on the dates established as due dates for principal
in accordance with the promissory note executed pursuant to the “Verifying
Documents” clause and whose dates are contained in the form of promissory note
that accompanies this agreement as Exhibit “C” and is an integral part of it,
provided that these do not exceed a 36 (sixty-six) month period following the
date on which the drawdown on the credit takes place.
SIX. PAYMENT OF INTEREST. The CLIENT is obligated to pay BANAMEX, as of the date
of the credit drawdown and when due, ordinary interest on the principal unpaid
sum of the credit as follows: (i) the annual rate and (ii) the periods and dates
of payment that are provided in the form of promissory note that accompanies
this agreement as Exhibit “C” and that will be executed in order to demonstrate
that the drawdown on the credit has taken place in accordance with the
“Verifying Documents” clause.
 
 
16

--------------------------------------------------------------------------------

 
 
In the event of default on the full and timely payment of the amounts owed to
BANAMEX pursuant to this agreement, the unpaid principal amount shall only
accrue default interest as of the date following the date due and until the day
such amount is fully paid, at an annual rate equal to:
a).For the amounts that must be paid in Dollars, the LIBOR Rate times 3 (three).
The foregoing, with the understanding that : (i) if the result of multiplying
the LIBOR Rate times 3 (three) is greater than adding 30 (thirty) points to the
LIBOR Rate, the annual default interest rate shall be the result of adding the
points set forth herein to the LIBOR Rate, and (ii) if the result of multiplying
the LIBOR Rate times 3 (three) is less than adding 15 (fifteen) points to the
LIBOR Rate, the annual default interest rate shall be the result of adding the
points indicated herein to the LIBOR Rate.
In the event in which the LIBOR01 Page ceases to be published by the Thomson
Reuters information system, a substitute rate shall calculated by taking the
arithmetic average of the bank quotes that appear on the “Libo” page average
line (the periods that do not appear on this page will be calculated by linear
interpolation) of the US domestic money service that is transmitted through
Thomson Reuters monitoring systems by various banks that offer such quotes at
the close of operations (at 11:00 AM London time).
b).For the amounts that must be paid in pesos, the TIIE Rate multiplied by 2
(two) [shall be used], with the understanding that: (i) if the result of
multiplying the TIIE Rate by 2 (two) is greater than adding 100 (one hundred)
points to the TIIE Rate, the annual default interest rate shall be the result of
adding the points set forth herein to the TIIE Rate, and (ii) if the result of
multiplying the TIIE Rate by 2 (two) is less than adding 20 (twenty) points to
the TIIE Rate, the annual default interest rate shall be the result of adding
the aforementioned points to the TIIE.
If it is not possible to obtain this rate as indicated above, the following
shall apply:
1).If the TIIE Rate ceases to be published by the Mexican central bank, default
interest shall be calculated at the annual CETES Rate plus 0.40 (zero point four
zero) points.
2).If, in addition to the TIIE Rate, the CETES Rate cannot be obtained, default
interest shall be calculated at the annual CCP Rate plus 2.6 (two point six)
points.
3).If it is not possible to determine default interest in accordance with the
foregoing items, it shall be calculated at an annual rate that is the product of
3 (three) times the latest default interest rate it is possible to determine.
 
 
17

--------------------------------------------------------------------------------

 
 
The aforementioned default interest shall be payable on demand, regardless of
whether BANAMEX accelerates the term provided for paying off the credit, in
which case, as of the acceleration date, the default interest shall accrue on
unpaid balance thereof.
The default interest rate shall vary throughout the time in which the default
continues. For such purpose, the latest applicable benchmark rate published on
or before the date on which each default interest rate period begins shall be
used, with the understanding that: (i) the first default interest period shall
begin on the day on which default commences and shall end in the following
month, on the day that corresponds numerically to the day on which the unpaid
amount in question became due and (ii) each subsequent default interest period
shall begin on the day following the day on which the prior period would have
ended and shall end in the following month, on the day that corresponds
numerically to the day on which the prior period ended. In the event there is no
day that corresponds numerically to the day on which default began, or on which
the prior interest period ended, in the calendar month in question, the latest
applicable benchmark rate published on the last Business Day of the
corresponding month shall be used.
All ordinary and default interest provided for in this agreement shall be
calculated based on a year consisting of 360 (three hundred sixty) days and
taking into account the number of days that actually fall under the
corresponding default interest period.
SEVEN. COMISSIONS. The CLIENT must pay BANAMEX a commission for opening the line
of credit that is equal to 1.00% (one point zero zero percent) of the total
amount of the credit, plus value added tax, which is payable when the drawdown
on the credit is carried out.
EIGHT. TAXES. All of the amounts that the CLIENT must pay BANAMEX under this
agreement shall be paid without any deductions or retentions and shall be paid
free of any taxes. The CLIENT shall pay all Taxes and expenses related to these
to ensure that BANAMEX obtains full amounts, except for the amounts that BANAMEX
has to pay as income tax.
If any authority commands, charges or requires that BANAMEX pay any Tax (except
for the income tax to be paid by BANAMEX) in connection with the amounts owed by
the CLIENT pursuant to this agreement, BANAMEX shall notify the CLIENT of such
requirement and deliver to it the related documents, and the CLIENT shall
address the authority’s requirement in the terms established for such purpose,
pay the corresponding Tax and deliver to BANAMEX the original receipts or other
receipts that prove satisfactory payment for this within 5 (five) Business Days
of the date on which such Tax becomes payable.
 
 
18

--------------------------------------------------------------------------------

 
 
The CLIENT shall reimburse BANAMEX on demand for any amount that BANAMEX must
disburse for Taxes on the amounts owed by the CLIENT pursuant to this agreement
and any other expense derived from any claim related to them, except for the
amounts that BANAMEX has to pay as income tax.
If any amount payable by the CLIENT to BANAMEX under this agreement is subject
to value added tax, the CLIENT shall pay BANAMEX both the amount in question and
the corresponding value added tax.
The CLIENT shall indemnify and hold BANAMEX harmless regarding any proceeding
related to Taxes arising from this agreement, except for the amounts that
BANAMEX has to pay as income tax. The obligations of the CLIENT established in
this clause shall subsist even after the termination of this agreement.
NINE. ADVANCE PAYMENT. The CLIENT may pay back the credit in advance in full or
in part, provided: (i) that this is requested of BANAMEX at least 5 (five)
Business Days in advance; (ii) that it is current regarding payments due in
accordance with this agreement; (iii) that the advance payment amount is equal
to or greater than a repayment; and (iv) that it pays BANAMEX for the loss, if
any, the latter incurs as a result of the advanced payment of the credit
(hereinafter, “Advance Payment Premium”).
BANAMEX shall notify the CLIENT of the amount of the Advance Payment Premium,
which shall be determined by BANAMEX using the following formula:
Breakup Cost = MAX [0, Unpaid Balance x (Fund Rate [0] – Funding Rate [P]) x
Remaining Period / 360 x Discount Factor]
Where:
Breakup Cost:
Advance Payment Premium
Unpaid Balance:
Unpaid Principal as of the Advance Payment Date
Fund Rate[0]:
Fund rate on the date of commencement of the credit / For a variable rate: fund
rate at the last re-pricing or interest payment
Fund Rate[P]:
Fund rate as of the remaining period on the advance payment date
Remaining Period:
Credit maturity date – advance payment date (in days) / For variable rate:
cut-off date of the next coupon – prepayment date
Discount Factor:
Multiple used to discount the value of future flow at its actual value

 
 
19

--------------------------------------------------------------------------------

 
 
TEN. PAYMENT ALLOCATION. All the amounts that are paid to BANAMEX pursuant to
this agreement shall be allocated by BANAMEX in the following order:
a). To the payment of Taxes;
b). To the payment of all costs and expenses BANAMEX incurs;
c). To the payment of commissions;
d). To the payment of default interest;
e). To the payment of ordinary interest due;
f). To the payment of the due and unpaid balance of the credit, with the
understanding that if several repayments of the credit are due, it will be
allocated to paying them as of the due date in reverse.
g). To the advance payment of ordinary interest accrued and not due; and
h) To the advance payment of the unpaid balance not due.
ELEVEN. PLACE AND TERMS OF PAYMENT. All of the amounts BANAMEX is owed shall be
paid in accordance with the following:
a). When the amount to be paid is denominated in Dollars, payments must be made
before 1:00 PM (New York City time) by bank deposit to BANAMEX account number
10991186 (one zero nine nine one one eight six), opened with Citibank N.A. at
the branch located at 399 Park Avenue, New York, New York, United States of
America, which is recognized by the parties as the place of payment. The
payments herein indicated must be made precisely on their corresponding due
dates in accordance with this agreement, or on the following Business Day (in
Mexico and New York), without any additional cost if the due date falls on a day
that is not a Business Day in Mexico and New York. When, during a calendar month
in which any payment must be made, there is no day that is numerically equal to
the day set as the date of payment, such payment must be made on the last
Business Day in Mexico and New York of the corresponding calendar month, and the
method of payment shall be deposit to checking account number 3208515 (three two
zero eight five one five), branch 0023 (zero zero two three), opened with
BANAMEX. For such purpose, the CLIENT expressly and irrevocably authorizes and
instructs BANAMEX to charge to such account or to any of the other checking
accounts, if necessary, that the CLIENT has at BANAMEX all the amounts payable
in accordance with this agreement and to apply them to paying off the credit on
the maturity date. This authorization does not release the CLIENT from its
obligation to make payments at the place indicated in this clause until BANAMEX
has received the full amounts owed to it. This authorization shall be
irrevocable as long as there are unpaid amounts under the credit.
In order to avoid doubts regarding the interpretation of the foregoing
paragraph, it is clarified that the provisions of such paragraph shall in no way
be construed as a double payment obligation for the CLIENT in the terms of this
agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
b). When the amount to be paid is denominated in pesos, payments must be made by
2:00 PM (time in the city where payment is to be made) at BANAMEX branch 0023
(zero zero two three), which is recognized by the parties as the place of
payment. Notwithstanding the foregoing, the CLIENT may pay at any BANAMEX branch
located in the United Mexican States; this does not include self-service
branches or branches located in corporate offices (SEC).
The payments herein indicated must be made precisely on their corresponding due
dates in accordance with this agreement, or on the following Business Day,
without any additional cost if the due date falls on a day that is not a
Business Day. When, during a calendar month in which any payment must be made,
there is no day that is numerically equal to the day set as the date of payment,
such payment must be made on the last Business Day of the corresponding calendar
month.
The parties agree that BANAMEX may modify the place or the terms of payment
herein indicated, provided that the CLIENT is notified in writing at least 10
(ten) Business Days in advance of the payment date in question. The CLIENT
hereby waives its right to receive any kind of remuneration or compensation from
BANAMEX for such reason.
The parties agree that the CLIENT may consult all movements regarding the credit
granted in this agreement on the account statement corresponding to the checking
account indicated in the foregoing “Drawdown on the Credit” clause.
TWELVE. SET-OFF. BANAMEX is expressly and irrevocably authorized by the CLIENT
to, without the need for notification or previous requirement, set off the due
and unpaid amounts of the credit and all of the settled, due and payable debts
that exist for BANAMEX in favor of the CLIENT, including, but not limited to,
debts arising from deposits made by the CLIENT with BANAMEX.
Once set-off has been done, BANAMEX shall notify the CLIENT that it has done so,
with the understanding that the lack of notification shall not affect the
validity of the set-off.
THIRTEEN. SPECIAL OBLIGATIONS. Until all debts under this agreement are paid,
the CLIENT shall:
a). Deliver to BANAMEX:
(i) Within 90 (ninety) days of the close of each quarter of each of the CLIENT’s
fiscal years, its consolidated financial statements, including, without
limitation, the balance sheet and income statements for that quarter and for the
period that began at the end of the prior fiscal year and that ended at the
close of such quarter, prepared in accordance with US GAAP and certified by the
chief financial officer of the CLIENT.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii) Within 180 (one hundred eighty) days following the end of each of its
fiscal years, its consolidated annual financial statements (including a list of
the main balance sheet entries) prepared in accordance with US GAAP and duly
audited by an independent auditor acceptable to BANAMEX, with the understanding
that if the CLIENT is not obligated by applicable tax provisions to audit its
financial statements, the annual financial statements delivered to BANAMEX must
be certified and signed by the chief financial officer of the CLIENT, or by the
CEO, as the case may be.
(iii) Within 10 (ten) Business Days of being made aware, notification of any
event that constitutes or that, with the passing of time, may constitute a cause
for acceleration, along with a certificate issued by the chief financial officer
of the CLIENT containing the details of such event, as well as measures whose
adoption is proposed with respect thereto.
(iv) Within 10 (ten) Business Days of the CLIENT and/or any of the appearing
parties’ receipt of service of process or notification of any action or material
proceeding brought against them or any of his businesses, operations or assets,
along with a certificate issued by the chief financial officer of the CLIENT
describing the nature of such action or proceeding and the measures whose
adoption is proposed in this regard.
(v) Within the term reasonably set by BANAMEX for every case, but never more
that 30 (thirty) calendar days, any information that is reasonably requested
from it by BANAMEX.
b). Maintain in force all authorizations, licenses and concessions required in
the ordinary course of business and fulfill its obligations.
c). Abstain from doing or permitting any significant change in the line or the
nature of its business, considering the nature of its business as of the date of
this agreement.
d). Maintain books and other accounting records that properly show its financial
situation and the results of its operations, prepared in accordance with US
GAAP.
e). Allow the people that BANAMEX designates to inspect its facilities and/or
accounting records, to take notes on and make transcriptions of them and to
perform appraisals on its assets during Business Days and hours, with at least 2
(two) Business Days’ prior notice from BANAMEX to the CLIENT.
f). Maintain at all times a short-term debt coverage ratio of no less than 1.25
(one point two five), with short-term debt coverage ratio for each quarter of
each fiscal year being understood as the result of dividing, using accumulated
information corresponding to the 12 (twelve) months prior to the month in which
such ratio is calculated, (i) the sum of Operating Income plus depreciation and
amortization by (ii) the sum of Net Financial Expenses plus the current portion
of long-term debt.
 
 
22

--------------------------------------------------------------------------------

 
 
g). Maintain at all times a total debt coverage ratio of no greater than 3.5
(three point five) for the year 2013 (two thousand thirteen), no more than 3.25
(three point two five) for the year 2014 (two thousand fourteen) and no more
than 3.00 (three point zero) for the remaining term of the credit, with total
debt coverage ratio for each quarter of each fiscal year being understood as the
result of dividing, using accumulated information corresponding to the 12
(twelve) months prior to the month in which such ratio is calculated, (i)
Financial Debt by (ii) the sum of Operating Income plus depreciation and
amortization.
 
 
h). Maintain at all times an interest coverage ratio of no less than 3.5 (three
point five), with interest coverage ratio for each quarter of each fiscal year
being understood as the result of dividing, using accumulated information
corresponding to the 12 (twelve) months prior to the month in which such ratio
is calculated, (i) the sum of Operating Income plus depreciation and
amortization at the close of each accounting period by (ii) the sum of Net
Financial Expenses.
i). Maintain at all times a liquidity ratio of no less than 1.2 (one point two),
with liquidity ratio for each quarter of each fiscal year being understood as
the result of dividing (i) current assets by (ii) current liabilities at the
close of the accounting period. The foregoing, with the understanding that this
must include all assets and all liabilities that, pursuant to US GAAP, must be
accounted for as current assets and liabilities.
j). Maintain at all times a leverage ratio of no greater than 1.35 (one point
three five), with the leverage ratio for each quarter of each fiscal year being
understood as the result of dividing, using accumulated information
corresponding to the 12 (twelve) months prior to the month in which such ratio
is calculated, Total Liabilities by stockholders’ equity, and with stockholders’
equity being understood as the sum by which Total Assets exceed Total
Liabilities.
k). Abstain from making, during any fiscal year, investments in fixed assets for
an aggregate total amount of 1.00% (one point zero zero percent) on annual
consolidated sales and/or making any investments in fixed assets while any cause
for acceleration has occurred or may occur as a result of such an investment.
For purposes of the foregoing, investments in fixed assets shall mean any
investments made in: plants, machinery, equipment or any other fixed assets, as
well as in the capital stock or assets of any other company, including renewals,
improvements, replacements and leases on fixed assets that must be capitalized
pursuant to US GAAP, but excluding the repairs that are necessary for their
operation.
 
 
23

--------------------------------------------------------------------------------

 
 
l). Take into consideration and comply with ecological laws; the preservation,
restoration and improvement of the environment; the protection of natural areas
and wild and aquatic flora and fauna; the rational use of natural elements;
foresight regarding air, water and soil pollution; and, in general, each and
every provision of the General Law of Ecological Equilibrium and Environmental
Protection (Ley General de Equilibrio Ecológico y Protección del Ambiente) and
any other law applicable in this regard.
m). The CLIENT and any of the appearing parties shall not take on additional
debt or bank liabilities without the prior written authorization of BANAMEX.
n). Following the drawdown on this credit, the CLIENT and/or appearing parties
may not enter into any transactions that imply flows to the parent company or
any affiliate that is not accredited by BANAMEX, or to any not participating in
this agreement guaranteeing obligations, unless they are the result of its
transactions and are carried out under market conditions.
o). The CLIENT and the appearing parties must together maintain a total
stockholders’ equity of at least US$57,000,000.00.
The financial information that the CLIENT must deliver to BANAMEX must be
consolidated for the companies that are group members in Mexico, in dollars, and
in accordance with US GAAP. Calculations of accounting ratios shall be prepared
based on the above, with the understanding that the calculation prepared at the
close of any period not falling on the close of the fiscal year shall be
prepared based on the financial statements certified by the chief financial
officer or, as the case may be, by the chief executive officer of the CLIENT and
of subsidiaries, and calculations prepared at the close of any fiscal year shall
be prepared based on audited financial statements.
In addition, the parties agree that if the CLIENT fails to perform on any of the
special obligations set forth in this clause, the CLIENT must irrevocably pay
BANAMEX liquidated damages, which shall be set at that time, unless the CLIENT
requests an exception from BANAMEX for breach and is granted this. Otherwise,
BANAMEX shall at all times retain its right to accelerate the payment of the
credit.
FOURTEEN. CAUSES FOR ACCELERATION. If any of the following events takes place,
BANAMEX may accelerate payment of the credit, in which case the CLIENT shall pay
on demand the unpaid principal sum of the credit; ordinary and default interest,
if any; costs and expenses; and any other amounts payable by the CLIENT to
BANAMEX without the need for protest, claim, notice, request or any other type
of notification.
 
 
24

--------------------------------------------------------------------------------

 
 
a) If the CLIENT does not pay on a timely basis any of the payments of
principal, interests, fees, costs or expenses or any other amounts arising under
this agreement.
b) If the CLIENT cancels the checking account indicated in the “Drawdown on the
Credit” clause and/or the “Place and Terms of Payment” clause and does not
specify a another checking account in advance and to BANAMEX’s satisfaction.
c) If the CLIENT allocates the credit resources to purposes other than those
herein provided for.
d) If any representation made or information provided by the CLIENT or any of
the appearing parties to BANAMEX in connection with this agreement is false or
inaccurate in any respect that, to the reasonable judgment of BANAMEX, is
significant.
e) If at any time and for any reason the CLIENT and/or the appearing parties or
any other person challenges the validity or enforceability of this agreement or
of any other document related to it, with the understanding that, with respect
to challenges by third parties, said challenge is not cured within 45 (forty
five) days of the initiation thereof.
f) If the CLIENT or any appearing party initiates any administrative or judicial
proceeding against BANAMEX and/or any other member of Grupo Financiero Banamex,
S.A. de C.V. and/or of Citigroup, Inc.
g) If the CLIENT or any or the appearing parties breaches, or declares early
termination of, any obligation in favor of BANAMEX and/or any other member of
Grupo Financiero Banamex, S.A. de C.V. and/or Citigroup, Inc.
h) If the CLIENT and/or any or the appearing parties breaches: (i) the payment
of any of its material debts with financial institutions and/or auxiliary credit
organizations, whether national or foreign; (ii) with any other term, covenant
or condition contained in the agreement or instrument pertaining to such debts,
if the effect of said breach is to accelerate the maturity of said debt; or
(iii) with any agreement whether civil or commercial, executed with third
persons, and that is relevant and material to maintain its transactions and/or
its financial condition.
i) If the CLIENT and/or any of the appearing parties violates any law,
regulation, rule and/or order applicable or final material judgment, including,
without limitation, the payment when due of all taxes, contributions and
governmental material tax burdens levied on any of them or on their assets,
except in the event a judicial or administrative appeal is filed with respect
thereto and as long as said violation does not adversely affect their financial
situation or the operation of their businesses.
 
 
25

--------------------------------------------------------------------------------

 
 
j) If the CLIENT admits in writing its inability to pay its debts or generally
assigns its properties in benefit of creditors, or any concurso mercantil
proceeding or insolvency proceeding is brought by or against the CLIENT.
k) If a strike petition or any collective labor suit is brought against the
CLIENT and/or any of the appearing parties and such proceeding is not resolved
within 90 (ninety) days of the initiation thereof.
l) If any authority or any person confiscates, expropriates or assumes the
custody or the control of all or any significant portion of the assets of the
CLIENT and/or any of the appearing parties, or displaces the management of the
CLIENT, or limits in a material and relevant manner its authority to operate its
business.
m) If a proceeding to dissolve or liquidate the CLIENT and/or any of the
appearing parties is commenced and such proceeding is not resolved within 90
(ninety) days of the commencement thereof.
n) If the CLIENT and/or any of the appearing parties is merged and/or spun off
and/or reduces its capital stock without the prior authorization of BANAMEX.
ñ) If the CLIENT and/or any of the appearing parties sells, leases, sublets,
lends without charge, assigns, transfers or otherwise makes use of or transfers
the possession, ownership, use or enjoyment of its fixed assets to a third
party, except for the sale of fixed assets carried out to replace obsolete fixed
assets that are to be renewed.
o) If the CLIENT or any appearing party establishes any mortgage, pledge or
encumbrance of any kind on its assets without the prior consent of BANAMEX.
p) If the CLIENT makes a payment of dividends or any other type of payment with
respect to stock or shares of its capital stock without the prior written
consent of BANAMEX.
q) If International Textile Group Inc. ceases to have control (directly or
indirectly) over the CLIENT’s capital stock.
r) If any event or condition occurs that has or may have a significant material
adverse effect on the operation of the businesses and/or financial condition of
the CLIENT and/or in the event that any judgment, requirement or order of any
authority is issued against the CLIENT with the aforementioned effects and is
not cured within 30 (thirty) days of the date on which it occurs.
 
 
26

--------------------------------------------------------------------------------

 
 
s) If the mortgage guarantees are not duly registered as second mortgages with
the corresponding public registry of property and commerce within a period no
greater than 45 (forty-five) Business Days from the signature date of this
agreement.
t) If a forfeiture proceeding in the terms of the Federal Law of Forfeiture is
initiated regarding the guarantees herein established in favor of BANAMEX.
u) If the CLIENT breaches any obligation arising under this agreement and/or any
of the documents related
hereto.--------------------------------------------------------------
FIFTEEN. BOND. In order to guarantee the timely payment of each and every amount
that the CLIENT must pay to BANAMEX in accordance with this agreement, as well
as each and every expense incurred by BANAMEX in demanding any of its rights in
accordance herewith, the GUARANTOR is hereby designated joint GUARANTOR of the
CLIENT, and in the event promissory notes are executed in order to record
drawdowns on the credit, it must endorse such promissory notes.
The GUARANTOR hereby waives the right to have all remedies first exhausted
against the principal, to force a creditor to sue the principal debtor first and
to be liable for only its proportionate share of the debt that are established
in the Federal Civil Code, and, therefore, each and every one of their legal
consequences. Thus, the parties acknowledge that the expiration and prescription
of the bond are not applicable if BANAMEX does not take legal action against the
CLIENT for the breach of the principal obligation during the month after the
term expires; if the GUARANTOR requests that BANAMEX bring an action for
performance of the obligation during the one-month period and BANAMEX does not
exercise its rights during such period once the principal becomes due; or if an
action filed in either case is discontinued for more than three months without
justified cause.
The GUARANTOR also expressly and unconditionally waives the assertion or
alleging of any defense regarding the payment of the amounts that the CLIENT
must pay BANAMEX and that is not merely personal to the CLIENT.
The GUARANTOR authorizes BANAMEX to grant the CLIENT any extension or grace
period, without extinguishing the bond, as the case may be, as well as to keep
it in effect if (i) this agreement is amended or new encumbrances or conditions
are established, (ii) if the GUARANTOR cannot subrogate itself to the rights and
privileges of BANAMEX due to the latter’s fault or negligence, (iii) due to the
lack of perfection or release of the guarantee(s) granted in accordance with
this agreement, (iv) due to any lack of validity or enforceability of this
credit or of any other agreement or instrument related thereto, (v) due to any
right to set-off claimed or filed for by the CLIENT and (v) in any other
circumstance that in any other manner might represent a defense or release of
the CLIENT.
 
 
27

--------------------------------------------------------------------------------

 
 
This Bond will remain in effect if, at any moment and for any reason, any amount
that the CLIENT delivers to BANAMEX as payment for the amounts owed in the terms
of this agreement and/or the expenses in which BANAMEX incurs while demanding
any of its rights pursuant to this agreement must be returned by BANAMEX for any
reason as if such payment had never been made.
The GUARANTOR agrees that in the event BANAMEX assigns, discounts or transfers
its rights and obligations under this agreement, the bond hereby created shall
remain in full force and effect and shall be binding on the GUARANTOR before any
successor in interest, assignee or acquiror.
The GUARANTOR irrevocably authorizes BANAMEX to provide to the judicial and
regulatory authorities and to the persons that such authorities indicate credit
information on the GUARANTOR in the terms of the “Information” clause hereof.
Therefore, the GUARANTOR hereby waives legal action against BANAMEX in
connection with exercising this power.
The GUARANTOR irrevocably authorizes BANAMEX to set off each and every liquid
and enforceable amount for which BANAMEX is responsible in favor of the
GUARANTOR in the same terms as those established in the “Set-Off” clause.
The GUARANTOR must perform all obligations assumed by the CLIENT in the “Special
Obligations” clause, and, additionally, BANAMEX may declare the acceleration of
the credit if the GUARANTOR incurs in any of the events described in the “Causes
for Acceleration” clause, with the understanding that all references to the
CLIENT provided in such clauses shall be understood as if such clauses also
applied to the GUARANTOR.
SIXTEEN. PACKAGE MORTGAGE. As guarantee for the performance of each and every
obligation derived from this agreement, the MORTGAGE GUARANTOR ON THE INDUSTRIAL
UNIT is creating a second package mortgage in favor of BANAMEX on the complete
industrial unit making up the company PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, in the terms of article 67 (sixty-seven) of the Law of Credit
Institutions.
The mortgage shall include, but not be limited to: (i) the corresponding
concession or authorization, as the case may be; (ii) any collection right in
favor of the company; (iii) any proceed or pending future or present product;
(iv) natural accretions of the company; (v) the future improvements and assets
that become part of the company; (vi) all material elements, real or personal
property allocated to the company’s use, considered as a whole and a list of
which is attached hereto as Exhibit D; and (vii) the monies in cash
corresponding to ordinary use, as well as credits in favor of the company
deriving from its transactions.
 
 
28

--------------------------------------------------------------------------------

 
 
The mortgage shall guarantee each and every interest accrued under the credit
throughout its entire term and until its full settlement, which shall be duly
registered with the corresponding public registry(ies) of property and commerce.
Each and every mortgaged property guarantees the total unpaid amount of the
credit and shall not be totally or partially released until the credit is
completely paid off pursuant to this agreement. The MORTGAGE GUARANTOR ON THE
INDUSTRIAL UNIT waives the provisions of article 2912 (two thousand nine hundred
twelve) of the Federal Civil Code and similar articles of the state (including
the Federal District) where the mortgaged Coahuila Properties are located.
The MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT shall comply with the obligations
assumed by the CLIENT, and, additionally, BANAMEX may accelerate the payment of
the credit if the MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT incurs in any of the
events described in the “Causes for Acceleration” clause, with the understanding
that all references to the CLIENT made in such clause shall be understood as if
also made to the MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT.
In order for the properties that make up the package mortgage herein created to
be maintained, the parties hereby appoint MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS
DEPOSITARY of such properties (the “DEPOSITARY”). The DEPOSITARY shall be
considered receiver and must maintain such properties while there are unpaid
balances in favor of BANAMEX at the MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT’s
domicile located at Carretera Parras Paila Km. 3.5, Col. Centro, C.P. 27980,
Parras, Coahuila, and must not make use of such properties or encumber them in
any way, or grant their use or enjoyment to persons other than the MORTGAGE
GUARANTOR ON THE INDUSTRIAL UNIT.
The DEPOSITARY accepts the position conferred, without any right to
remuneration, stating that at the signature date of this agreement he is
receiving to his full satisfaction the possession of the properties subject
matter of the guarantee. The DEPOSITARY shall allow BANAMEX or the persons
designated by BANAMEX access at any time so that they may perform inspections on
the properties subject matter of the guarantee, as well as deliver such
properties to BANAMEX, whenever it requires this.
BANAMEX may remove the DEPOSITARY in the event of a breach of any obligation of
the CLIENT, the DEPOSITARY or the MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT.
If removed, the DEPOSITARY shall deliver, to the place of deposit and within the
48 (forty eight) hours following his removal, all the properties and documents
in his custody in connection with his position to the new DEPOSITARY designated
by BANAMEX.
 
 
29

--------------------------------------------------------------------------------

 
 
SEVENTEEN. MORTGAGE. As guarantee for the performance of all the obligations
derived from this agreement, the MORTGAGE GUARANTOR hereby creates a second
mortgage in favor of BANAMEX on the property described in item V.1 (Roman
numeral one) of the background chapter of this agreement.
The mortgage shall be extended to include the natural accretions of the
property, to the improvements made by the owner to the aforementioned property,
to the personal property permanently attached to the property and that cannot be
separated without damaging said property or without damaging it or such personal
property, to the new buildings built on the mortgaged property and to the new
floors built in the mortgaged buildings, to the proceeds of the mortgaged
property as long as said proceeds are generated before BANAMEX demands the
payment of the owed amounts, to due and unpaid rents when the performance of the
guaranteed obligations is demanded and to everything corresponding de facto and
de jure to the mortgaged property, without any reservations or restrictions, in
accordance with articles 2896 (two thousand eight hundred ninety-six) and 2897
(two thousand eight hundred ninety-seven) of the Federal Civil Code and similar
articles of the civil code of the state where this agreement is executed.
The mortgage shall guarantee each and every interest accrued on the credit for
the totality of its term and until its full settlement. This shall be duly
recorded in the corresponding public registries of commerce.
The mortgaged property guarantees the full unpaid amount of the credit, which
shall not be fully or partially released until the credit is completely settled
pursuant to this agreement. The MORTGAGE GUARANTOR waives its rights under
article 2912 (two thousand nine hundred twelve) of the Federal Civil Code and
similar articles of the state (including the Federal District) where the
mortgaged Morelos Property is located.
The MORTGAGE GUARANTOR shall comply with all obligations assumed by the CLIENT,
and, additionally, BANAMEX may accelerate the payment of the credit if the
MORTGAGE GUARANTOR becomes subject to any of the events described in the “Causes
for Acceleration” clause, with the understanding that all references to the
CLIENT made in such clause shall be understood as if also made to the MORTGAGE
GUARANTOR.
 
 
30

--------------------------------------------------------------------------------

 
 
EIGHTEEN. INSURANCE. The CLIENT and the MORTGAGE GUARANTOR shall obtain and
maintain in force the following as long as there is an unpaid amount under the
credit using an insurance company acceptable to BANAMEX:
PROPERTY AND CASUALTY INSURANCE, which, in accordance with common and market
standards at the place where the properties provided as guarantee for this
credit are located, covers any risk that endangers the physical integrity of
said properties and includes, but is not limited to: fire, lightning, explosion,
hurricane and storm winds, flood and swell, hail and snow, strike and popular
uprising, aircraft or objects falling from them and vehicles, smoke or soot,
burst pipes or accidental pipe or water supply system leaks, accidental
discharge or water spillage or vapor leak, damage due to the obstruction of
downspouts, the accumulation of hail, falling trees, satellite and radio dishes
of non-commercial use, earthquake, volcanic eruption and damage or loss of
profit resulting from the explosion of vats, equipment or any other container
that is normally subject to pressure.
The PROPERTY AND CASUALTY INSURANCE policy must be obtained with comprehensive
coverage for an amount equal to the unpaid balance of the credit at the time at
which the claim is notified to the insurer.
The risks covered by the insurance policies referred to in this clause shall be
subject to the insurability requirements, exclusions, deductibles, co-insurance
policies and conditions established by the insurance company from which they are
obtained.
BANAMEX shall be designated first and irrevocable beneficiary on the PROPERTY
AND CASUALTY INSURANCE policies for up to the unpaid amount of the credits at
the time of the corresponding indemnity payment. Additionally, the PROPERTY AND
CASUALTY INSURANCE policy shall mention the mortgages created to guarantee the
credit pursuant to the terms of article 109 (one hundred nine) of the Insurance
Contract Law. The insured amount for fire and additional coverage shall be
adjusted on June 30th (thirtieth) and December 31st (thirty-first) of each year.
In the event of a partial claim that affects the mortgaged property(ies), the
CLIENT and/or the MORTGAGE GUARANTOR shall allocate the corresponding indemnity
to its/their repair. The amounts received, if any, by BANAMEX from the insurance
company as a result of the corresponding insurance indemnities shall be
allocated to the advance payment of the credit, without any discount or penalty
whatsoever.
In the event any risk covered by the aforementioned insurance policy occurs, the
CLIENT and/or MORTGAGE GUARANTOR, or, as the case may be, its successors in
interest, shall immediately give written notice to BANAMEX, identifying in a
reliable manner the accident, the corresponding credit and the reason for the
claim. The insured party shall notify the remainder of its successors in
interest of the contents of this clause. In order to for the insurance policy to
be valid, the interested parties shall additionally provide BANAMEX with any
other document required in connection with the corresponding claim.
 
 
31

--------------------------------------------------------------------------------

 
 
In any event, cancellation of the insurance policy may only be requested from
the insurance company with BANAMEX's prior written consent.
The CLIENT is severally obligated with the MORTGAGE GUARANTOR to pay the
premiums amounts derived from obtaining the corresponding insurance policies.
The CLIENT shall deliver to BANAMEX the corresponding insurance policies within
no more than 45 (forty-five) calendar days after the signature date of this
agreement, and, as the case may be, in connection with the renewal of said
policies, the 30 (thirty) days shall commence on the maturity of the
corresponding policies or their renewal, depending on the case.
If the MORTGAGE GUARANTOR does not provide evidence that the insurance policy
has been obtained or the corresponding premium has been paid, BANAMEX may,
without being obligated to do so, obtain said insurance policy and/or pay the
corresponding premium. If BANAMEX, in spite of not being obligated to do so,
pays the insurance premium amounts, the CLIENT and the MORTGAGE GUARANTOR shall
reimburse it for said amounts on demand.
NINETEEN. REPORTING AND RESTRICTION. In the terms of article 294 (two hundred
ninety-four) of the General Law of Negotiable Instruments and Credit
Transactions, BANAMEX reserves the right to at any time report this agreement
and to restrict or report the period for drawdown or the amount of the credit,
or both simultaneously, simply by giving written notice to the CLIENT.
The CLIENT, however, shall not be entitled to report this agreement or to
restrict the amount or period for drawdown on the credit.
TWENTY. ASSIGNMENT AND DISCOUNT. The parties agree that only BANAMEX is
authorized, after giving prior written notice to the CLIENT, to transfer,
negotiate in any way or encumber the rights herein indicated and/or the
documents referred to in the "Verifying Documents" clause and/or any other
document related hereto, provided that such transfer, negotiation or encumbrance
does not imply a cost or additional burden for the CLIENT.
In the event BANAMEX is bound vis-a-vis the assignee, acquiror or creditor to
monitor the allocation of the credit or the performance of the obligations of
the CLIENT, the CLIENT shall be obligated to provide BANAMEX with the necessary
means for carrying out the above purposes.
 
 
32

--------------------------------------------------------------------------------

 
 
The parties agree that BANAMEX is authorized to transfer its obligations.
The CLIENT waives, in the event BANAMEX transfers, negotiates in any form or
encumbers the rights and/or obligations hereof, being delivered or paid the
interest referred to in the second paragraph of article 299 (two hundred
ninety-nine) of the General Law of Negotiable Instruments and Credit
Transactions.
After giving prior written notice to the CLIENT, the CLIENT may authorize
BANAMEX so that, in any case provided for in this clause, even prior to the
corresponding transfer or encumbrance, it may provide all the information that
the new creditor or assignee requires regarding the CLIENT.
TWENTY-ONE. INFORMATION. The CLIENT acknowledges that BANAMEX is required by law
to provide judicial and administrative (including regulatory) authorities and
the persons designated by them with information on operations they carry out
with their clients.
Additionally, with respect to information relating hereto and other related
documents, the CLIENT irrevocably authorizes BANAMEX to:
a)Process it using the data processing systems generally used by BANAMEX.
b)Disclose or provide it to its affiliates or subsidiaries and its directors,
officers, employees, auditors, service providers and representatives and to the
directors, officers, employees, auditors, service providers and representatives
of such affiliates or subsidiaries to the extent these individuals need to know
the information required in connection with the operations to be carried out
pursuant to this agreement.
c)Notwithstanding the generality of foregoing item b), disclose or provide it to
the companies that are members of the same financial group to which BANAMEX
pertains, as well as to the foreign companies that are part of the corporate
group to which BANAMEX pertains, to the extent these individuals need to know
the information required in connection with operations to be carried out
pursuant to this agreement. The foregoing applies both to operations carried out
by these companies in direct or indirect connection herewith and to the offer of
the products they market.
d)Disclose it to credit bureaus and request CLIENT information from such
companies in the terms of applicable law.
TWENTY-TWO. COSTS AND EXPENSES. The CLIENT shall pay BANAMEX, on demand, after
prior written notice given by BANAMEX for such purpose, all costs and expenses
reasonably incurred by BANAMEX in connection herewith and with the performance
hereof, and/or in connection with the documents related hereto.
 
 
33

--------------------------------------------------------------------------------

 
 
In the event of default on the payment of such costs and expenses, the CLIENT
shall pay default interest, which are payable on demand, on the unpaid amount as
of the date on which BANAMEX makes the corresponding demand for payment and
until the day payment is made in full. Such interest shall be calculated at the
default interest rate and in the terms provided in the "Payment of Interest"
clause.
TWENTY-THREE. NOTICES. Except as otherwise provided herein, all notices shall be
made in writing and shall be considered duly delivered if personally delivered
to the addresses indicated in this contract.
The parties designate the following addresses:
BANAMEX: Motolinía No. 1, Colonia Centro, C.P. 62000, Cuernavaca, Morelos
CLIENT: BURLINGTON MORELOS, S.A. DE C.V. Km 2.5, Yecapixtla Agua Hedionda S/N,
C.P. 62820, Yecapixtla, Morelos
GUARANTOR: PARRAS CONE DE MÉXICO, S.A. DE C.V. Carretera Parras Paila Km 3.5,
Colonia Centro, C.P. 27980, Parras, Coahuila
MANUFACTURAS PARRAS CONE, S.A. DE C.V. Carretera Parras Paila Km 3.5, Col.
Centro, C.P. 27980, Parras, Coahuila
BURLINGTON YECAPIXTLA, S.A. DE C.V. Km 2.5, Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos
SERVICIOS BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos
CONE DENIM YECAPIXTLA, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos
CASIMIRES BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos
MORTGAGE GUARANTOR ON THE INDUSTRIAL UNIT: Carretera Parras Paila Km 3.5, Col.
Centro, C.P. 27980, Parras, Coahuila
MORTGAGE GUARANTOR: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla,
Morelos
DEPOSITARY: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos
So long as each party does not notify the others of a change of address, service
of process, notices and other judicial and extrajudicial proceedings shall be
notified and shall have full legal effect at the address herein specified.
 
 
34

--------------------------------------------------------------------------------

 
 
TWENTY-FOUR. APPLICABLE LAW. This contract shall be governed by and construed in
accordance with the corporate laws applicable in the United Mexican States, and,
in their absence, by the Federal Civil Code.
TWENTY-FIVE. JURISDICTION. For the resolution of any dispute in connection with
this agreement, the parties expressly submit themselves to the jurisdiction of
the courts of Mexico City, Federal District or the courts of the place where
this contract is signed, at the discretion of the claimant, and specifically
waive any other jurisdiction to which they may be entitled for any reason.
TWENTY-SIX. PRIVACY NOTICE. In accordance with the provisions of the Federal Law
on the Protection of Personal Data in Possession of Private Parties, BANAMEX
hereby informs the CLIENT that the information obtained in connection with the
execution of this agreement shall be treated as confidential, using the systems
provided for such purpose, and shall be used for the operation and registration
of the products for which the CLIENT contracts, as well as to offer it, as the
case may be, other financial or banking products of BANAMEX or of any of its
affiliates, subsidiaries, parent companies, associates, agents or companies that
are members of Grupo Financiero BANAMEX, as well as promotions of other goods or
services related to the aforementioned banking products.
Furthermore and when appropriate, the CLIENT may limit the use or disclosure of
its information or exercise its rights of access, rectification, erasure or
blocking granted under the aforementioned law by means of a request delivered to
the address provided in this agreement or to any BANAMEX branch. In addition, it
has the right to bring a data protection proceeding with the Federal Institute
for Access to Information and Data Protection (IFAI, in Spanish) within 15
(fifteen) days following the date on which it receives a reply from BANAMEX or
as of the date on which the 20 (twenty) day period counted as of the date of its
request concludes.
BANAMEX must notify the CLIENT of any change to the privacy notice contained in
this clause by means of a written notice sent via any medium indicated in the
"Notices" clause of this agreement, or it may do so using messages published at
BANAMEX branches.
P E R S O N A L I T Y
--- I. Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS hereby states under affirmation and
subject to the strictest liability that his personality as legal representative
of the companies PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
BURLINGTON MORELOS, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, MANUFACTURAS PARRAS
CONE, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE and
CASIMIRES BURLMEX, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE has not been revoked or
modified in any manner and that he has the powers necessary for executing this
legal act. The personality and legal existence of his principals are
demonstrated as follows:
 
 
35

--------------------------------------------------------------------------------

 
 
a). The legal existence and representation of the company BURLINGTON MORELOS,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES OF THE GENERAL ORDINARY SHAREHOLDERS
MEETING of BURLINGTON MORELOS, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, which was
held on --- and in which, among other resolutions, the granting of powers of
attorney was recorded, for which a copy of its certificate is attached to this
appendix and record of this notarial instrument under the letter "E," which
corresponds to it, and a copy of which is attached to the notarially-certified
copies issued.
b). The legal existence and representation of the company PARRAS CONE DE MÉXICO,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES CONTAINING THE UNANIMOUS SHAREHOLDERS
RESOLUTIONS of PARRAS CONE DE MÉXICO, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
which were adopted on --- and in which, among other resolutions, the granting of
powers of attorney was recorded, for which a copy of its certificate is attached
to this appendix and record of this notarial instrument under the letter "F,"
which corresponds to it, and a copy of which is attached to the
notarially-certified copies issued.
c). The legal existence and representation of the company MANUFACTURAS PARRAS
CONE, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified
copy of notarial instrument number ---, dated ---, made before and witnessed by
Mr. ---, head notary of Notary Public No. --- of Mexico City, Federal District,
which contains: THE NOTARIZATION OF THE MINUTES CONTAINING THE UNANIMOUS
SHAREHOLDERS RESOLUTIONS of MANUFACTURAS PARRAS CONE, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, which were adopted on --- and in which, among other
resolutions, the granting of powers of attorney was recorded, for which a copy
of its certificate is attached to this appendix and record of this notarial
instrument under the letter "G," which corresponds to it, and a copy of which is
attached to the notarially-certified copies issued.
 
 
36

--------------------------------------------------------------------------------

 
 
d). The legal existence and representation of the company BURLINGTON YECAPIXTLA,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES OF THE UNANIMOUS RESOLUTIONS adopted
out of session by the shareholders of BURLINGTON YECAPIXTLA, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, which were adopted on --- and in which a SPECIAL POWER OF
ATTORNEY was granted to him, for which a copy of its certificate is attached to
this appendix and record of this notarial instrument under the letter "H," which
corresponds to it, and a copy of which is attached to the notarially-certified
copies issued.
e). The legal existence and representation of the company SERVICIOS BURLMEX,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES OF THE UNANIMOUS RESOLUTIONS adopted
out of session by the shareholders of SERVICIOS BURLMEX, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, which were adopted on --- and in which a SPECIAL POWER OF
ATTORNEY was granted to him, for which a copy of its certificate is attached to
this appendix and record of this notarial instrument under the letter "I," which
corresponds to it, and a copy of which is attached to the notarially-certified
copies issued.
f). The legal existence and representation of the company CONE DENIM YECAPIXTLA,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES OF THE UNANIMOUS RESOLUTIONS adopted
out of session by the shareholders of CONE DENIM YECAPIXTLA, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, which were adopted on --- and in which a SPECIAL POWER OF
ATTORNEY was granted to him, for which a copy of its certificate is attached to
this appendix and record of this notarial instrument under the letter "J," which
corresponds to it, and a copy of which is attached to the notarially-certified
copies issued.
 
 
37

--------------------------------------------------------------------------------

 
 
g). The legal existence and representation of the company CASIMIRES BURLMEX,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number ---, dated ---, made before and witnessed by Mr. ---,
head notary of Notary Public No. --- of Mexico City, Federal District, which
contains: THE NOTARIZATION OF THE MINUTES OF THE UNANIMOUS RESOLUTIONS adopted
out of session by the shareholders of CASIMIRES BURLMEX, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, which were adopted on --- and in which a SPECIAL POWER OF
ATTORNEY was granted to him, for which a copy of its certificate is attached to
this appendix and record of this notarial instrument under the letter "K," which
corresponds to it, and a copy of which is attached to the notarially-certified
copies issued.
II. Messrs. EDUARDO XAVIER VILLALOBOS GAITAN and ALFONSO GARCÍA GARCÍA hereby
state under affirmation that their personality has not been revoked or modified
in any way, which they hereby demonstrate with the notarial certifications to be
added to the appendix and record of this notarial instrument under the letter
"L," and a copy of which is attached to the notarially-certified copy or copies
issued.
--- It is completed by means of the following instruments:
I. BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA, which was formed in accordance
with the laws of the United Mexican States and which changed form according to a
decree published in the Official Gazette of the Federation on August 26, 1991
and to a registration entry in the Public Registry of Commerce of Mexico City,
Federal District under commercial folio number 65,126, which is fully authorized
in accordance with its corporate purpose to execute this instrument and to
assume the obligations herein established. Its activity is regulated by the Law
of Credit Institutions, which was published in the Official Gazette of the
Federation on July 18, 1990, in which the appointments, powers of attorney,
appointments of chief trust officers and, in general, the agencies and powers
granted by the Company whose form is being changed shall remain in effect in
their terms so long as they are not modified or expressly revoked.
By means of notarial instrument number 46,837, dated August 1, 2001, recorded in
the notarial record of Notary Public No. 1 of Mexico City, Federal District,
made before and witnessed by Mr. Roberto Núñez y Bandera, Banco Nacional de
México, Sociedad Anónima became an affiliate in the terms of the Law of Credit
Institutions and of the General Rules for Establishing Affiliates of Financial
Institutions Abroad, and as a result, its bylaws were fully amended. Such
notarial instrument was registered with the Public Registry of Commerce of
Mexico City, Federal District under commercial folio number 65,126.
According to the bylaws of the company that are currently in effect, this
company is named BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA, INTEGRANTE DEL
GRUPO FINANCIERO BANAMEX.
 
 
38

--------------------------------------------------------------------------------

 
 
I, THE NOTARY, ATTEST:
I. That to my judgment, the appearing parties have the minimum legal capacity
necessary for the execution of this legal act.
II. That I have had before me all of the documents indicated throughout this
notarial instrument and that the text of them herein inserted concurs with [that
of] the corresponding original documents, to which I am referring.
III. That, after having read this instrument to the appearing parties and
explained to them the value and legal scope of its contents, they stated to me
their agreement herewith, signed it, and ratified it in witness whereof on the
same day of the month on which it was executed; that they were made aware of the
punishments imposed upon those making false statements under affirmation; and
that they provided me with the following personal information:
--- Mr. EDUARDO XAVIER VILLALOBOS GAITAN is a Mexican citizen from ---, where he
was born on ---; is/is a [married/single/widower]; is a bank officer; is the
bearer of federal taxpayers identification number ---; is domiciled at Calle
Motolinía No. 1, Colonia Centro, C.P. 60 [sic], Cuernavaca, Morelos; and is
identifying himself with voter ID number ---, which was issued by the Federal
Electoral Institute.---
--- Mr. ALFONSO GARCÍA GARCÍA is a Mexican citizen from Monclova, Coahuila,
where he was born on January 16, 1977; is married; is a bank officer; is the
bearer of federal taxpayers identification number GAGA-770116; is domiciled at
Calle Motolinía No. 1, Colonia Centro, Cuernavaca, Morelos; and is identifying
himself with voter ID number 0000091101355, which was issued by the Federal
Electoral Institute.
--- Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS is a Mexican citizen by birth from Temixco,
Morelos, where he was born on December 24, 1965; is married; is an employee; is
the bearer of federal taxpayers identification number GOLM-651224; is domiciled
at Calle Cuauhtémoc No. 5, Colonia Centro, Acatlipa, Temixco, Morelos, C.P.
62590; is a visitor of this city; and, as he is personally known to the notary,
no identification is required of him.
IV. I am DEFINITIVELY AUTHORIZING THIS NOTARIAL INSTRUMENT in accordance with
article 64 of the state Notary Act, as it does not give rise to any federal tax
whatsoever.
I ATTEST.
A. CERTIFICATES OF ENCUMBRANCES OR OF NO ENCUMBRANCES OF THE STATE OF MORELOS.
B. CERTIFICATES OF ENCUMBRANCES OR OF NO ENCUMBRANCES OF THE STATE COAHUILA DE
ZARAGOZA.
 
 
39

--------------------------------------------------------------------------------

 
 
C. FORM OF PROMISSORY NOTE.
D. LIST OF PROPERTIES.
E. PERSONALITY.
F. PERSONALITY.
G. PERSONALITY.
H. PERSONALITY.
I. PERSONALITY.
J. PERSONALITY.
K. PERSONALITY.
L. SECOND PREEMPTIVE NOTICES.
M. PAYMENT OF PUBLIC REGISTRY FEES.
THIS IS A FIRST NOTARIALLY-CERTIFIED COPY, THE FIRST OF ITS KIND, WHICH HAS BEEN
TAKEN FROM THE REGISTRY OF NOTARIAL INSTRUMENTS OF NOTARY PUBLIC NO. 2 OF THIS
CITY; WHICH I AM ISSUING TO BANCO NACIONAL DE MÉXICO, SOCIEDAD ANÓNIMA,
INTEGRANTE DEL GRUPO FINANCIERO BANAMEX; WHICH CONSISTS OF 17 PAGES THAT HAVE
BEEN COMPARED, CORRECTED AND AUTHORIZED BY ME; AND WHICH BEAR MY SIGNATURE AND
STAMP AS HEAD NOTARY OF SUCH NOTARY PUBLIC. Cuernavaca, Morelos on
BCL*
 
 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"
 

 

 
PROMISSORY NOTE

 
BURLINGTON MORELOS S.A. DE C.V. (hereinafter, the "CLIENT") hereby
unconditionally promises to pay to the order of Banco Nacional de México, S.A.,
Integrante del Grupo Financiero Banamex, (hereinafter, "BANAMEX") by no later
than 1:00 p.m. (New York City time) by means of bank deposit to account number
10991186, which BANAMEX has opened with Citibank N.A. at the branch located at
399 Park Avenue, New York, New York, United States of America, the principal sum
of US$6,250,000:00 (SIX MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS 00/100,
CURRENCY OF THE UNITED STATES OF AMERICA).
 
The sum of this promissory note shall be payable by means of various repayments
made on the dates and in the amounts indicated below:
 
No.
DUE DATE
AMOUNT
1
April 22, 2013
$104,166.67
2
May 22, 2013
$104,166.67
3
June 22, 2013
$104,166.67
4
July 22, 2013
$104,166.67
5
August 22, 2013
$104,166.67
6
September 22, 2013
$104,166.67
7
October 22, 2013
$104,166.67
8
November 22, 2013
$104,166.67
9
December 22, 2013
$104,166.67
10
January 22, 2014
$104,166.67
11
February 22, 2014
$104,166.67
12
March 22, 2014
$104,166.67
13
April 22, 2014
$104,166.67
14
May 22, 2014
$104,166.67
15
June 22, 2014
$104,166.67
16
July 22, 2014
$104,166.67
17
August 22, 2014
$104,166.67
18
September 22, 2014
$104,166.67
19
October 22, 2014
$104,166.67
20
November 22, 2014
$104,166.67
21
December 22, 2014
$104,166.67
22
January 22, 2015
$104,166.67
23
February 22, 2015
$104,166.67
24
March 22, 2015
$104,166.67
25
April 22, 2015
$104,166.67
26
May 22, 2015
$104,166.67
27
June 22, 2015
$104,166.67
28
July 22, 2015
$104,166.67
29
August 22, 2015
$104,166.67
30
September 22, 2015
$104,166.67
31
October 22, 2015
$104,166.67
32
November 22, 2015
$104,166.67
33
December 22, 2015
$104,166.67


 
 
41

--------------------------------------------------------------------------------

 
 
34
January 22, 2016
$104,166.67
35
February 22, 2016
$104,166.67
36
March 22, 2016
$2,604,166.55


 
The CLIENT shall unconditionally pay, as of the execution date and up to the due
date, ordinary interest at an annual rate calculated by adding 4.00 points to
the LIBOR Rate.
 
Ordinary interest shall be payable exactly on the day on which the corresponding
interest period ends, with the understanding that: (i) the first interest period
shall commence on the date of this promissory note's execution and shall end on
the 22nd day of the following calendar month and (ii) subsequent interest
periods shall commence on the day following the last day of the previous
interest period and shall end on the 22nd day of the following calendar month.
 
If a payment becomes due on a day that is not a Business Day in Mexico and New
York, it shall be payable on the following Business Day in Mexico and New York,
at no additional cost. When, during a calendar month in which any payment must
be made, there is no day that is numerically equal to the day set as the date of
payment, such payment must be made on the last Business Day in Mexico and New
York of the corresponding calendar month.
 
In the event of default on the full and timely payment of the principal sum set
forth in this promissory note, the unpaid amount of principal shall only accrue
default interest as of the due date up to the date on which it is paid in full
according to the rate specified in the credit agreement related to this
promissory note.
 
All of the amounts that the CLIENT must pay BANAMEX under this promissory note
shall be paid without any deductions or retentions and shall be paid free of any
taxes. The CLIENT shall pay all taxes and expenses related to these to ensure
that BANAMEX obtains full amounts, except for the amount that BANAMEX has to pay
as income tax. The CLIENT shall reimburse BANAMEX on demand for any amount that
BANAMEX disburses for taxes and any other expense arising from any claim related
to them, except for the aforementioned income tax.
 
For the resolution of any dispute in connection with this promissory note, the
CLIENT and the guarantors expressly submit themselves to the applicable laws and
jurisdiction of the courts of Mexico City, Federal District or the courts of the
place where this promissory note is signed, at the discretion of the claimant,
and specifically waive any other jurisdiction to which they may be entitled for
any reason.
 
The CLIENT waives all proceedings; filings; protests; and notices of the intent
to accelerate the payment date, failure to pay, failure to perform and any other
notice of any other kind in connection with this promissory note.
 
This promissory note is derived from a credit drawdown granted in accordance
with the Simple Credit Agreement Secured by a Package Mortgage in the amount of
US$6,250,000.00 (SIX MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS 00/100, CURRENCY
OF THE UNITED STATES OF AMERICA), executed on March 22, 2013 between BANAMEX, as
creditor, and the CLIENT, as borrower. Pursuant to the foregoing, all
capitalized terms contained in this promissory note shall have the meanings
assigned to them in such agreement, and all of that which is not herein provided
for shall be governed by the terms and conditions thereof.
 
 
42

--------------------------------------------------------------------------------

 
 
The CLIENT and guarantors are designating as their addresses those indicated in
the agreement specified in the previous paragraph.
 
The parties to this promissory note mutually acknowledge the personality with
which they are appearing at the execution hereof, and they hereby sign it on
March 27, 2013 in the City of CUERNAVACA, MORELOS, and the CLIENT receives a
copy of this promissory note.
 
CLIENT
/s/ Jose Manuel Gonzalez Lagunas
Represented by:
JOSE MANUEL GONZALEZ LAGUNAS
 
GUARANTOR
GUARANTOR
PARRAS CONE DE MEXICO S.A. DE C.V.
BURLINGTON YECAPIXTLA S.A. DE C.V.
/s/ Jose Manuel Gonzalez Lagunas
/s/ Jose Manuel Gonzalez Lagunas
Represented by:
Represented by:
JOSE MANUEL GONZALEZ LAGUNAS
JOSE MANUEL GONZALEZ LAGUNAS
   
GUARANTOR
GUARANTOR
SERVICIOS BURLMEX S.A. DE C.V.
MANUFACTURAS PARRAS CONE S.A. DE C.V.
/s/ Jose Manuel Gonzalez Lagunas
/s/ Jose Manuel Gonzalez Lagunas
Represented by:
Represented by:
JOSE MANUEL GONZALEZ LAGUNAS
JOSE MANUEL GONZALEZ LAGUNAS
   
GUARANTOR
GUARANTOR
CASIMIRES BURLMEX S.A. DE C.V.
CONE DENIM YECAPIXTLA S.A. DE C.V.
/s/ Jose Manuel Gonzalez Lagunas
/s/ Jose Manuel Gonzalez Lagunas
Represented by:
Represented by:
JOSE MANUEL GONZALEZ LAGUNAS
JOSE MANUEL GONZALEZ LAGUNAS

 
43